Appeal Dismissed and Memorandum Opinion filed June 2, 2022




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00209-CV

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                    TEXAS, Appellant

                                         V.

                          KAREN SIMMONS, Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-75783


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 30, 2021. After a motion
for new trial was timely filed, the notice of appeal was filed March 18, 2022.

      Appellant has not paid the filing fee of $205.00, and no evidence that appellant
is excused by statute or the Texas Rules of Appellate Procedure from paying costs
has been filed. See Tex. R. App. P. 5. On April 28, 2022, the court ordered appellant
to pay the filing fee on or before May 19, 2022, and further warned appellant that if
it did not do so, the appeal may be dismissed for want of prosecution. See Tex. R.
App. P. 5. As of the date of this opinion, appellant has not paid the filing fee.
Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with court order or
notice from clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2